Citation Nr: 0940798	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  07-00 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1968 to April 
1970.  He was awarded the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
VA RO in Atlanta, Georgia, which granted service connection 
for PTSD and assigned an initial 50 percent evaluation, 
effective from February 13, 2003.  

During the course of his appeal, and specifically in July 
2009, the Veteran testified before the undersigned Acting 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.  

Because the claim involves a request for a higher rating 
following the grant of service connection, the Board 
continues to characterize this issue in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  


FINDING OF FACT

For the entire appeal period, the Veteran's PTSD has been 
manifested by total occupational and social impairment, due 
to severe symptoms such as gross impairment in thought 
processes or communication, persistent danger of hurting self 
or others, and intermittent inability to perform activities 
of daily living, including maintenance of minimal personal 
hygiene.  


CONCLUSION OF LAW

The schedular criteria for an initial rating of 100 percent 
for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2009).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duties to notify and 
to assist claimants in the development of their claims.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  

In view of the Board's favorable disposition of the claim on 
appeal resulting in a grant of benefits in full, the Board 
finds that all notification and development action needed to 
fairly adjudicate the claim has been accomplished.  Any 
further discussion of these matters is not necessary.  

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is or 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where the question for 
consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection to consider 
of the appropriateness of "staged rating" (i.e., assignment 
of different ratings for distinct periods of time, based on 
the facts found), are both required.  See Fenderson, 12 Vet. 
App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007).  The analysis in this decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

The Veteran's PTSD is currently evaluated as 50 percent 
disabling under 38 C.F.R. § 4.130, DC 9411 (2009).  This 
diagnostic code provides:

100%	Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance or minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name;  

70%	Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability 
to establish and maintain effective relationships.  

GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].  

GAF scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 
also 38 C.F.R. § 4.130 [incorporating by reference the VA's 
adoption of the DSM-IV, for rating purposes] (2009).  

Standard of Review

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

The Veteran contends that he is entitled to a higher initial 
evaluation for his PTSD.  He essentially claims that this 
disability is more severe than is contemplated by a 50 
percent rating due to symptoms of anxiety, sleep disturbance, 
insomnia, depression, re-experiencing, hyperarousal, guilt, 
avoidant and isolation behaviors, poor concentration, 
irritability, suicidal ideation, and homicidal ideation.  
These assertions are supported by oral testimony provided by 
the Veteran, his spouse, and his representative in his July 
2009 hearing, which corroborates his reported symptomatology.  

Of note, in his hearing testimony, and in a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability, received in March 2008, the Veteran reported 
that he is no longer employed, is receiving workmen's 
compensation benefits, and applied for Social Security 
Administration (SSA) benefits.  Notably, in a rating decision 
dated in December 2008, the Veteran was denied entitlement to 
individual unemployability (TDIU).  

As described in detail below, the Board finds that, 
throughout the appeal period, the Veteran meets the criteria 
for a 100 percent disability rating under DC 9411.  

In conjunction with the current appeal, the Veteran underwent 
a VA psychiatric examination in August 2004, during which he 
reported experiencing symptoms of anxiety, to include 
insomnia, nightmares, depression, guilt avoidant behaviors, 
poor concentration, irritability, and chronic active alcohol 
dependence, and denied a history of mania or psychosis.  The 
examiner noted that the Veteran had not undergone treatment 
or hospitalization for his psychiatric condition, but that he 
had experienced some major social function changes since 
developing his mental disorder, to include being more 
socially withdrawn.  The examiner noted that the Veteran 
began abusing alcohol in the late 1960's due to stress and 
continued to use alcohol to the detriment of his physical and 
mental health.  

On mental status examination, the examiner observed that the 
Veteran's orientation, communication, speech, memory, and 
abstract thinking were within normal limits, his behavior was 
appropriate, his thought processes were appropriate, and his 
judgment was not impaired.  Further, panic attacks, suicidal 
and homicidal ideation, and obsessional rituals were absent.  
Significantly, however, appearance and hygiene were not 
appropriate and showed signs of neglect including presenting 
intoxicated from alcohol, and affect and mood were abnormal 
with depressed mood, although depression was not found to be 
affecting the Veteran's ability to function independently and 
effectively.  

Here, the Veteran was diagnosed with chronic PTSD and 
assigned a GAF score of 50.  The examiner noted that the 
Veteran experienced persistent symptoms of increased arousal 
including difficulty falling or staying asleep, difficulty 
concentrating, and irritability or outbursts of anger.  The 
examiner opined that the Veteran appeared to pose no threat 
of persistent danger or injury to himself or others, had no 
difficulty understanding commands, and mentally, did not have 
difficulty performing activities of daily living.  However, 
the Veteran did have difficulty establishing and maintaining 
effective work and social relationships because of his 
anxiety.  

Further, private treatment records, dated in September and 
October 2005, reflect treatment for the symptoms of PTSD, to 
include multiple angry outbursts at work, and reported 
symptoms of flashbacks, and feelings of fear, anger, anxiety, 
irritability, depression, and guilt.  The Veteran stated that 
he was afraid he would lose control and hurt someone.  He 
also endorsed suicidal ideation, but was not found to be at 
risk of hurting himself.  

A second VA psychiatric examination report, dated in December 
2005, reflected that the Veteran was undergoing continuous 
treatment to control his disorder, to include psychotherapy 
and pharmaceutical treatment.  The examiner noted that the 
Veteran did not require any emergency room visits for his 
psychiatric disorder, nor had he been admitted to a hospital 
for psychiatric reasons.  The Veteran supplied an employment 
history of working for the Post Office since 1987, and that 
his relationship with his supervisor was strained and his 
relationship with his coworkers was fair.  The Veteran noted 
that, while performing his job, he had not lost any time from 
work.  The examiner noted that, since developing his mental 
disorder, the Veteran has experienced major changes in his 
daily activities such as a change in attitude and poor social 
habits.  The Veteran endorsed drinking on the job.  Also, he 
provided a legal history of multiple arrests for public 
drunkenness over the past 30 years.  

On mental status examination, the Veteran was found to have 
appropriate behavior, appearance, and hygiene.  Orientation, 
speech, communication, memory, and abstract thinking were 
within normal limits, and panic attacks, suicidal ideation, 
homicidal ideation, hallucinations, delusions, and 
obsessional rituals were absent.  Further, thought processes 
were found to be appropriate.  However, affect and mood were 
abnormal with disturbance of motivation and mood.  

Here, the Veteran was diagnosed with PTSD and assigned a GAF 
score of 50.  The examiner opined that mentally, the Veteran 
did not have difficulty performing activities of daily living 
or understanding commands; however, he did have difficulty 
establishing and maintaining effective work and social 
relationships because of PTSD.  The examiner maintained that 
the Veteran appeared to pose no threat of persistent danger 
or injury to himself or others.  

VA treatment records, dated from March 2006 to August 2008, 
reflect ongoing treatment for PTSD, to include with 
counseling and pharmaceuticals, due to symptoms of chronic 
suicidal thoughts, homicidal ideation when feeling wronged by 
others, and re-experiencing, hyperarousal, isolation, and 
irritability.  

In particular, a December 2006 mental health psychiatry 
consult reflects reports that the Veteran's anxiety attacks, 
temper outbursts, nightmares, flashbacks, insomnia, and heavy 
alcohol use caused him major frustration and affected his 
ability to function at work.  He reported that he is not 
sleeping well due to nightmares, and has symptoms of 
depression, and reports no energy or motivation, feelings of 
hopelessness and worthlessness, and issues with anger and 
resentment.  The Veteran denied suicidal thoughts and 
homicidal thoughts; however he endorsed passive suicidal 
thoughts.  Significantly, he noted that he sleeps in his 
living room to protect his wife and daughter from him while 
they sleep in their bedrooms.  The Veteran denied any 
previous inpatient or outpatient psychiatric treatment, or 
psychiatric drugs until 3 months ago; however he noted a 
significant history of alcohol use that caused him to 
experience black outs.  He had frequent absences from work 
due to his substance abuse.  Further, the Veteran endorsed 
the use of illicit drugs and the abuse of prescription drugs.  
The physician noted that the Veteran had panic attacks, mood 
swings, racing thoughts, flights of ideas, generalized 
anxiety disorder, and paranoia but did not meet the criteria 
for mania or hallucinations.  The Veteran reported leaving a 
suicide note in the past and playing Russian roulette when he 
returned from war.  

Additionally, during the December 2006 evaluation, on mental 
status examination, the Veteran was alert and oriented, 
exhibited normal speech, and no perceptual disturbance; 
however, his appearance and behavior was agitated, 
cooperative and reasonable, and his mood and affect were 
angry, anxious, and dysphoric.  Significantly, his thought 
content was obsessed with murders committed in Vietnam, and 
he was found to have active suicidal ideation with a plan.  
Further, his judgment was noted as impaired.  Here, he was 
diagnosed with chronic severe PTSD, major depressive 
disorder, alcohol dependence, and generalized anxiety 
disorder, and was assigned a GAF score of 50.  

Notably, a January 2008 VA mental health psychiatry general 
progress note reflects mental status examination results 
including findings of anxious mood with congruent affect, 
good eye contact, cooperative, organized thought processes, 
relevant content, no delusions elicited, and no current 
suicidal or homicidal ideation, or audio or visual 
hallucinations.  However, during his evaluation, the Veteran 
was assigned a GAF score of 48 and was found to have severe 
social and occupational impairment.  

In light of the medical evidence of record, the Board finds 
that his PTSD symptoms have more nearly approximated the 
schedular criteria (Diagnostic Code 9411) for a 100 percent 
disability rating.  38 C.F.R. § 4.130.  In this regard, 
throughout the course of the Veteran's appeal, private and VA 
treatment records and examination reports have shown symptoms 
of suicidal and homicidal ideation, intermittent inability to 
perform activities of daily living including maintenance of 
minimal personal hygiene, and grossly inappropriate behavior.  
The consistent GAF scores of 48-50 are reflective of the 
Veteran's inability to maintain employment and lack of 
friends.  See 38 C.F.R. § 4.130 [incorporating by reference 
the VA's adoption of the DSM-IV, for rating purposes] (2009).  
Hence, the Board finds that the Veteran's symptoms more 
nearly approximate total occupational and social impairment, 
meeting the level of impairment contemplated in the 100 
percent disability rating.  

For all the foregoing reasons, the Board has favorably 
applied the benefit-of-the-doubt doctrine in reaching the 
decision to award a 100 percent rating.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  


ORDER

A 100 percent schedular rating for PTSD is granted, subject 
to the law and regulations governing the award of monetary 
benefits.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


